DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 20 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The amended limitation defining “about 10 pyramidal teeth/inch” is considered to be unclear because the term “about” allows for some variation from the value of 10, wherein the variation is not clearly disclosed by the applicant in a manner to enable one of ordinary skill in the art to understand what “about 10” may include (10 +/- 0.1, 1, 3, etc.) and further made unclear because there is no disclosure clarifying whether the claimed range may allow for partial teeth.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 20, 26, 27 and 30-38 are rejected under 35 U.S.C. 103 as being unpatentable over Studdard (3,760,473) in view of Belik (6,971,283).
Studdard discloses pliers (having known "slip joint" plier structure for use specifically on metal pipes (Col. 1, lines 4-18; equivalent to cylindrical workpiece of claim 11) and having all of the structure of claims 1 and 20, including opposed jaws each having a plurality of teeth but fails to disclose jaws having sets of teeth in angular disposition to one another.  Belik discloses a specific jaw structure for use in pipe gripping tools, including wrenches (Col. 1, lines 21-28; Col. 10, lines 25-30) having specific tooth configuration formed of a plurality of rows of pyramidal teeth (Col. 9, lines 9-11; as claimed in claims 3, 4, 9, 13, 14, 23 and 25 with pyramidal teeth inherently having apices based on definition of the term “pyramid”), in angular disposition to one another (Figs. 8A, 9A, 10A, 12A and 13A) and teaches that the offset teeth provide a more consistent contact with the pipe surface to provide slipping resistance across the insert (jaw; Col. 10, lines 5-10).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a similar gripping surface to the jaws of Studdard, inherently capable of receiving a 45 lb. load force at a 5-6 inch moment arm location on the handles to provide the same increased torque force on any object including a seized cylindrical workpiece, also resulting in the high slip force to prevent slip (effectively the same structure is made obvious by the prior art, which will inherently result in the same output forces and slip force).   
Regarding the length of the pliers set forth in claims 1, 34 and 37, although Studdard fails to disclose any specific length for the pliers, the examiner hereby takes official notice that it is very old and well-known for similar pliers to formed in a wide range of sizes for different applications, wherein the range of 10-12 inches is considered to be a very-common overall length, being easily held and controlled by hand while also providing reasonable length for increased torque. Therefore, it further would have been obvious to form the pliers of Studdard and Belik with a common and well-known length in the range of 10-12 inches.
Regarding the amended limitations of claims 1, 20, 30, 34 and 37 (previously from claim 13), Belik further discloses that the resistance profile of the teeth are further dependent on the number of teeth in each row and the width of the teeth, indicating that the number of teeth is one of the few variables that affect the effective resistance length (understood to be similar to the applicant’s disclosed slip force), even providing the equation (W x N)/L = effective resistance (W=width of teeth, N=number of teeth/row, L=length of the insert/jaw; Col. 9, lines 25-40).  Therefore, Belik further teaches that the number of teeth and width of the teeth are may be considered to fall within the claimed about 10 depending on the definition of the term “about” (i.e. the difference of 6.67 can be considered relatively close to the number 10 to the extent that “about 10” may include the specific example disclosed by Belik).  Even if 3.33 is not found to fall within “about 10”, the disclosure of Belik that the number of teeth/inch is a result effective variable would lead one of ordinary skill in the art, through routine experimentation, to make obvious the claimed range of “about 10” set forth in the claims 1, 20 and 30 and the value of “10” set forth in claim 35 because the applicant fails to provide any evidence of unexpected results or criticality for the number of teeth/in.   
Regarding claims 4, 20, 26, 27, 31, 32, 36 and 38, the tooth configurations shown in Figs. 8A, 10A, 12A and 13A of Belik all have an annular disposition within the claimed range of 110°-150° with fig. 8A specifically showing an angle of approximately 125°, which is considered to be equivalent to “about 130°”.  Even further, Belik teaches that the teeth may be offset by more or less than one-half of a tooth width (as shown forming the angles within 110°-150°) but only in a way that the resistance profile is created (Col. 10, lines 10-16), thus teaching that the offset of distance between teeth (directly controlling the angle of disposition) is a result effective variable and therefore, would further be obvious to vary through routine experimentation (see MPEP 2144.05, section II) to optimize the resistance profile, thus further making obvious the 
    PNG
    media_image1.png
    404
    805
    media_image1.png
    Greyscale

Regarding claims 20 and 26, the examiner previously took official notice, which was not traversed by the applicant and is therefore now considered to be applicant admitted prior art that the pliers disclosed by Studdard are also commonly known to be used when attempting to remove threaded metal work pieces (particularly old threaded pipe connections), such that it would have been obvious to one of ordinary skill in the art to use the tool taught by Studdard and Belik, as discussed supra, having increased slip resistance, when attempting to remove a cylindrical pipe that is seized in place. 
Regarding claim 33, as discussed above, the claimed shape, size and tooth structures are made obvious over the prior art, wherein the only limitation that the claim adds to claim 30 is the term “compact”, which is a relative term and, if obvious to have the same size as the claimed invention, the prior art would also read on the “compact slip joint pliers” in the same manner as the claimed/disclosed invention.  

Claims 1, 4 and 30-38 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Fisher (5,134,908) in view of Belik (6,971,283).
Fisher discloses another plier tool having similar configuration to the Studdard tool with the structure set forth in previous claims 2, 7 and 12 (angularly disposed planar portions clearly shown at distal ends of each jaw; angularly disposed to the jaw face and capable of being angularly disposed relative to one another), but also failing to disclose the teeth being in angular disposition to one another or a cylindrical workpiece.  The examiner previously took official notice, which was not traversed by the applicant and is therefore now considered to be applicant admitted prior art that the type of adjustable plier tool disclosed by Fisher are very commonly known for use on pipes or other cylindrical work pieces due to the adjustable jaw spacing providing improved gripping on a wide range of work pieces of different sizes, such that it would have been obvious to one of ordinary skill in the art to use the tool of Fisher on a cylindrical workpiece, such as a pipe for loosening or tightening, as previously set forth in claim 11.  Additionally, the Bilek reference teaches the angular disposition of gripping teeth (claims 4, 31 and 32) for improved grip particularly on cylindrical work pieces, such that it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a similar gripping surface to the jaws of Fisher, as taught by Belik to reduce slippage when gripping any workpiece.  The teachings of Bilek and additional examiner official notice would apply to the tooth configuration and length of the tool in the same manner as applied to the Fisher reference above for each of previous claims that have been incorporated into the pending claims.
Regarding the amended limitations of claims 1 and 30 (previously from claim 13), Belik further discloses that the resistance profile of the teeth are further dependent on the number of teeth in each row and the width of the teeth, indicating that the number of teeth is one of the few variables that affect the effective resistance length (understood to be similar to the applicant’s disclosed slip force), even providing the equation (W x N)/L = effective resistance (W=width of teeth, N=number of teeth/row, L=length of the insert/jaw; Col. 9, lines 25-40).  Therefore, Belik further teaches that the number of teeth and width of the teeth are result effective variables, which may be varied through routine experimentation (see MPEP 2144.05, section II) to optimize the resistance profile, thus further making obvious the claimed tooth spacing.  Even further, as discussed supra, the phrase “about 10” is unclear, wherein the specific example disclosed by Belik of approximately 3.33 teeth/inch (Col. 9, lines 25-40; 20 teeth in 6 inch row = 3.33 teeth/inch) falls within the claimed range of claim 37 and may be considered to fall within the claimed about 10 of claims 1, 20 and 30 depending on the definition of the term “about” (i.e. the difference of 6.67 can be considered relatively close to the number 10 to the extent that “about 10” may include the specific example disclosed by Belik).  Even if 3.33 is not found to fall within “about 10”, the disclosure of Belik that the number of teeth/inch is a result effective variable would lead one of ordinary skill in the art, through routine experimentation, to make obvious the claimed range of “about 10” set forth in the claims 1, 20 and 30 and the value of “10” set forth in claim 35 because the applicant fails to provide any evidence of unexpected results or criticality for the number of teeth/in. 
 Regarding the length of the pliers set forth in claims 1, 34, 35 and 37, although Fisher fails to disclose any specific length for the pliers, the examiner previously took official notice, which was not traversed by the applicant and is therefore now considered to be applicant admitted prior art that it is very old and well-known for similar pliers to formed in a wide range of sizes for different applications, wherein the range of 10-12 inches is considered to be a very-common overall length, being easily held and controlled by hand while also providing reasonable length 
Regarding claim 33, as discussed above, the claimed shape, size and tooth structures are made obvious over the prior art, wherein the only limitation that the claim adds to claim 30 is the term “compact”, which is a relative term and, if obvious to have the same size as the claimed invention, the prior art would also read on the “compact slip joint pliers” in the same manner as the claimed/disclosed invention.

Response to Arguments
Applicant’s arguments, see Remarks, filed 29 July 2020, with respect to the rejections under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejections of claims 1, 20 and 30 has been withdrawn.  It has been determined by the examiner that the original disclosure of “no more than about 10 teeth/in.” does effectively support ranges and specific values within the claimed range, including about 10 and 10 as set forth in the pending claims. 
The remainder of the applicant's arguments filed 29 July 2020, regarding the rejections under 35 U.S.C. 112(b) and over the prior art have been fully considered but they are not persuasive.  
The applicant suggests that the term “about” is clearly defined, but the examiner maintains that there is no supporting disclosure to clarify what range is effectively covered by “about 10” and is further unclear because the application does not define whether partial teeth may be provided (possible allowing for smaller ranges for example 9.5-10.5 teeth/in.) or only full teeth (allowing for larger ranges of 3-17 also reading on “about 10”).  Further, although the 
For these reasons, the examiner maintains the previous rejections.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jansson (6,393,951) and Matsuoka (3,188,894) disclose pliers having similar structure and alternative tooth profiles similar to the claimed invention.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN R MULLER/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        12 February 2021